Title: To George Washington from Lewis Nicola, 23 March 1783
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Fishkill 23 March 1783
                        
                        I am sorry the misconduct of any officer of the Invalid regt should lay me under the necessity of troubling
                            your Excellency, but unfortunately the cast is so, & in consequence of Capt. Baileys drawing
                            his months pay from the regimental paymaster & likewise from the deputy pay master general, this latter gentleman
                            refuses paying any money at all on account of the regt till the matter is adjusted, I have therefore directed Lt Hall,
                            paymaster to the regiment, to wait on you as he can more fully explain the case and give you such information as you may
                            think necessary, after which I request you will give such directions as you may judge best for the relief of the regt.
                            Capt Baileys leave of absence expires the 14th of next month. I have the honour to assure you I am with respect Your
                            Excellencies Most obedt Servent
                        
                            Lewis Nicola Col. Inv.
                        
                    